

117 HR 1409 IH: Reassuring that the United States Has Wide And Scrupulous Rhetorical Insight to Garnish Honest Thought Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1409IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Duncan (for himself, Mrs. Boebert, Mr. Bishop of North Carolina, Mr. Perry, and Mr. Norman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prevent the Federal Communications Commission from repromulgating the Fairness Doctrine.1.Short titleThis Act may be cited as the Reassuring that the United States Has Wide And Scrupulous Rhetorical Insight to Garnish Honest Thought Act of 2021 or the RUSH WAS RIGHT Act of 2021.2.Fairness Doctrine prohibitedTitle III of the Communications Act of 1934 is amended by inserting after section 303 (47 U.S.C. 303) the following new section:303A.Limitation on general powers: Fairness DoctrineNotwithstanding section 303 or any other provision of this Act or any other Act authorizing the Commission to prescribe rules, regulations, policies, doctrines, standards, or other requirements, the Commission shall not have the authority to prescribe any rule, regulation, policy, doctrine, standard, or other requirement that has the purpose or effect of reinstating or repromulgating (in whole or in part) the requirement that broadcasters present opposing viewpoints on controversial issues of public importance, commonly referred to as the Fairness Doctrine, as repealed in General Fairness Doctrine Obligations of Broadcast Licensees, 50 Fed. Reg. 35418 (1985)..